 



Exhibit 10.2
EXECUTION COPY



--------------------------------------------------------------------------------

MBIA INSURANCE CORPORATION,
as Insurer

AMERICREDIT FINANCIAL SERVICES, INC.

and

BARCLAYS CAPITAL INC.

as the Representative of the Underwriters

INDEMNIFICATION AGREEMENT

$1,350,000,000
AmeriCredit Automobile Receivables Trust 2005-B-M
Automobile Receivables Backed Notes
$239,000,000 Class A-1 Notes
$375,000,000 Class A-2 Notes
$430,000,000 Class A-3 Notes
$306,000,000 Class A-4 Notes

Dated as of May 17, 2005



--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page
Section 1.
  Definitions     1  
 
           
Section 2.
  Representations and Warranties of the Insurer     2  
 
           
Section 3.
  Agreements, Representations and Warranties of the Underwriters     4  
 
           
Section 4.
  Agreements, Representations and Warranties of AmeriCredit     4  
 
           
Section 5.
  Indemnification     4  
 
           
Section 6.
  Notice To Be Given     5  
 
           
Section 7.
  Contribution     8  
 
           
Section 8.
  Notices     9  
 
           
Section 9.
  Governing Law, Etc     9  
 
           
Section 10.
  Insurance Agreement; Underwriting Agreement; Sale and Servicing Agreement    
10  
 
           
Section 11.
  Limitations     10  
 
           
Section 12.
  Counterparts     10  
 
           
Section 13.
  Nonpetition     10  
 
            TESTIMONIUM        
 
            SIGNATURES AND SEALS        

 



--------------------------------------------------------------------------------



 



INDEMNIFICATION AGREEMENT

     This Agreement, dated as of May 17, 2005, is by and among MBIA INSURANCE
CORPORATION (the “Insurer”), as the Insurer under the Note Guaranty Insurance
Policy (the “Policy”) issued in connection with the Offered Notes described
below, AMERICREDIT FINANCIAL SERVICES, INC. (“AmeriCredit”) and BARCLAYS CAPITAL
INC., as Representative of the Underwriters (the “Representative”).

     Section 1. Definitions. As used in this Agreement, the following terms
shall have the respective meanings stated herein, unless the context clearly
requires otherwise, in both singular and plural form, as appropriate.
Capitalized terms used in this Agreement but not otherwise defined herein will
have the meanings ascribed to such terms in the Sale and Servicing Agreement (as
described below).

     “Act” means the Securities Act of 1933, as amended, together with all
related rules and regulations.

     “Agreement” means this Indemnification Agreement by and among the Insurer,
AmeriCredit and the Representative of the Underwriters.

     “AmeriCredit Party” means AmeriCredit, each of its parents, subsidiaries
and affiliates and any shareholder, director, officer, employee, agent or any
“controlling person” (as such term is used in the Act) of any of the foregoing.

     “Indemnified Party” means any party entitled to any indemnification
pursuant to Section 5 below, as the context requires.

     “Indemnifying Party” means any party required to provide indemnification
pursuant to Section 5 below, as the context requires.

     “Indenture” means the Indenture dated as of May 25, 2005 between the Issuer
and the Trustee and Trust Collateral Agent as the same may be amended or
supplemented from time to time in accordance with the terms thereof.

     “Insurance Agreement” means the Insurance Agreement, dated as of May 25,
2005, by and among the Insurer, the Issuer, AmeriCredit, the Seller, the
Trustee, the Trust Collateral Agent, the Collateral Agent and the Backup
Servicer.

     “Insurer Party” means the Insurer and its respective parents, subsidiaries
and affiliates and any shareholder, director, officer, employee, agent or any
“controlling person” (as such term is used in the Act) of any of the foregoing.

 



--------------------------------------------------------------------------------



 



     “Losses” means (i) any actual out-of-pocket loss paid by the party entitled
to indemnification or contribution hereunder and (ii) any actual out-of-pocket
costs and expenses paid by such party, including reasonable fees and expenses of
its counsel, to the extent not paid, satisfied or reimbursed from funds provided
by any other Person (provided that the foregoing shall not create or imply any
obligation to pursue recourse against any such other Person).

     “Offered Notes” means the $1,350,000,000 AmeriCredit Automobile Receivables
Trust 2005-B-M Automobile Receivables Backed Notes $239,000,000 Class A-1 Notes,
$375,000,000 Class A-2 Notes, $430,000,000 Class A-3 Notes, $306,000,000
Class A-4 Notes, issued pursuant to the Indenture.

     “Person” means any individual, partnership, joint venture, corporation,
trust or unincorporated organization or any government or agency or political
subdivision thereof.

     “Prospectus” means the form of final Prospectus included in the
Registration Statement on each date that the Registration Statement and any post
effective amendment or amendments thereto became effective.

     “Prospectus Supplement” means the form of final Prospectus Supplement,
dated May 17, 2005, and filed with the Securities and Exchange Commission on
May 27, 2005.

     “Registration Statement” means the registration statement on Form S-3 of
AmeriCredit relating to the Offered Notes.

     “Sale and Servicing Agreement” means the Sale and Servicing Agreement,
dated as of May 25, 2005, by and among the Issuer, the Seller, the Servicer, the
Backup Servicer and the Trust Collateral Agent.

     “Servicer” means AmeriCredit Financial Services, Inc., as Servicer.

     “Underwriter Party” means each Underwriter and its parent, subsidiaries and
affiliates and any shareholder, director, officer, employee, agent or
“controlling person” (as such term is used in the Act) of any of the foregoing.

     “Underwriters” means Barclays Capital Inc., Lehman Brothers, Inc., Deutsche
Bank Securities Inc., Credit Suisse First Boston LLC, J.P. Morgan Securities
Inc., and Wachovia Capital Markets, LLC.

     “Underwriting Agreement” means the Underwriting Agreement by and between
AmeriCredit, the Seller and the Underwriters, dated May 17, 2005.

     Section 2. Representations and Warranties of the Insurer. The Insurer
represents and warrants to the Underwriters and AmeriCredit as follows:

2



--------------------------------------------------------------------------------



 



          (a) Organization and Licensing. The Insurer is a duly incorporated and
existing New York stock insurance company licensed to do business in the State
of New York and is in good standing under the laws of such state.

          (b) Corporate Power. The Insurer has the corporate power and authority
to issue the Policy and execute and deliver this Agreement and the Insurance
Agreement and to perform all of its obligations hereunder and thereunder.

          (c) Authorization; Approvals. The issuance of the Policy and the
execution, delivery and performance of this Agreement and the Insurance
Agreement have been duly authorized by all necessary corporate proceedings. No
further approvals or filings of any kind, including, without limitation, any
further approvals of or further filings with any governmental agency or other
governmental authority, or any approval of the Insurer’s board of directors or
stockholders, are necessary for the Policy, this Agreement and the Insurance
Agreement to constitute the legal, valid and binding obligations of the Insurer.

          (d) Enforceability. The Policy, when issued, and this Agreement and
the Insurance Agreement will each constitute legal, valid and binding
obligations of the Insurer, enforceable in accordance with their terms, subject
to applicable laws affecting the enforceability of creditors’ rights generally
and general equitable principles and public policy considerations as to rights
of indemnification for violations of federal securities laws.

          (e) Financial Information. The consolidated financial statements of
the Insurer as of December 31, 2004 and December 31, 2003 and for the three
years ended December 31, 2004 incorporated by reference in the Prospectus
Supplement (the “Insurer Audited Financial Statements”) fairly present in all
material respects the financial condition of the Insurer as of such date and for
the period covered by such statements in accordance with generally accepted
accounting principles consistently applied. The consolidated financial
statements of the Insurer and its subsidiaries as of March 30, 2005 and for the
three months ended March 30, 2005 and March 30, 2004 incorporated by reference
in the Prospectus Supplement (the “Insurer Unaudited Financial Statements”)
present fairly in all material respects the financial condition of the Insurer
as of such date and for the period covered by such statements in accordance with
generally accepted accounting principles applied in a manner consistent with the
accounting principles used in preparing the Insurer Audited Financial
Statements. Since March 30, 2005, there has been no material change in such
financial condition of the Insurer which would materially and adversely affect
its ability to perform its obligations under the Note Policy.

          (f) Insurer Information. The information in the Prospectus Supplement
as of the date hereof under the captions “THE POLICY” and “THE INSURER” (the
“Insurer Information”) is limited and does not purport to provide the scope of
disclosure

3



--------------------------------------------------------------------------------



 



required to be included in a prospectus for a registrant under the Securities
Act of 1933, in connection with the public offer and sale of securities of such
registrant. Within such limited scope of disclosure, the Insurer Information
does not contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.

          (g) No Litigation. There are no actions, suits, proceedings or
investigations pending or, to the best of the Insurer’s knowledge, threatened
against it at law or in equity or before or by any court, governmental agency,
board or commission or any arbitrator which, if decided adversely, would
materially and adversely affect its condition (financial or otherwise) or its
operations or would materially and adversely affect its ability to perform its
obligations under this Agreement, the Policy or the Insurance Agreement.

     Section 3. Agreements, Representations and Warranties of the Underwriters.
The Underwriters represent and warrant to and agree with AmeriCredit and the
Insurer that the statements in the Prospectus Supplement made in reliance upon
and in conformity with written information relating to the Underwriters
furnished to AmeriCredit specifically for use in the preparation of the
Prospectus Supplement, and acknowledged in writing (referred to herein as the
“Underwriter Information”) does not contain any untrue statement of a material
fact or omit to state a material fact necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading.

     Section 4. Agreements, Representations and Warranties of AmeriCredit.
AmeriCredit represents, warrants to and agrees with the Insurer and the
Underwriters that:

          (a) Registration Statement. The information in the Registration
Statement, the Prospectus and the Prospectus Supplement, other than the Insurer
Information and the Underwriter Information, does not contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading.

          (b) Representations and Warranties. Each of the representations and
warranties of AmeriCredit contained in the Insurance Agreement is true and
correct in all material respects, and AmeriCredit hereby makes each such
representation and warranty to, and for the benefit of, the Insurer as if the
same were set forth in full herein.

     Section 5. Indemnification.

          (a) The Insurer hereby agrees, upon the terms and subject to the
conditions of this Agreement, to indemnify, defend and hold harmless each
AmeriCredit Party and each Underwriter Party against any and all Losses incurred
by them with respect to the offer and sale of any of the Offered Notes and
resulting from the Insurer’s

4



--------------------------------------------------------------------------------



 



breach of any of its representations and warranties set forth in Section 2 of
this Agreement.

          (b) The Representative, on behalf of the Underwriters, hereby agrees,
upon the terms and subject to the conditions of this Agreement, to indemnify,
defend and hold harmless each Insurer Party and each AmeriCredit Party against
any and all Losses incurred by it with respect to the offer and sale of any of
the Offered Notes and resulting from the Representative’s breach of any of its
representations and warranties set forth in Section 3 of this Agreement.

          (c) AmeriCredit hereby agrees, upon the terms and subject to the
conditions of this Agreement, to indemnify, defend and hold harmless each
Insurer Party against any and all Losses incurred by it with respect to the
offer and sale of any of the Offered Notes and resulting from AmeriCredit’s
breach of any of its representations and warranties set forth in Section 4 of
this Agreement.

          (d) Upon the incurrence of any Losses entitled to indemnification
hereunder, the Indemnifying Party shall reimburse the Indemnified Party promptly
upon establishment by the Indemnified Party to the Indemnifying Party of the
Losses incurred.

     Section 6. Notice To Be Given.

          (a) Except as provided in Section 7 below with respect to
contribution, the indemnification provided herein by the Indemnifying Party
shall be the exclusive remedy of each Indemnified Party for the Losses resulting
from the Indemnifying Party’s breach of a representation, warranty or agreement
hereunder; provided, however, that each Indemnified Party shall be entitled to
pursue any other remedy at law or in equity for any such breach so long as the
damages sought to be recovered shall not exceed the Losses incurred thereby
resulting from such breach.

          (b) In the event that any action or regulatory proceeding shall be
commenced or claim asserted which may entitle an Indemnified Party to be
indemnified under this Agreement, such party shall give the Indemnifying Party
written or facsimile notice of such action or claim reasonably promptly after
receipt of written notice thereof.

          (c) Upon request of the Indemnified Party, the Indemnifying Party
shall retain counsel reasonably satisfactory to the Indemnified Party to
represent the Indemnified Party and any others the Indemnifying Party may
designate in such proceeding and shall pay the fees and disbursements of such
counsel related to such proceeding. The Indemnifying Party may, at its option,
at any time upon written notice to the Indemnified Party, assume the defense of
any proceeding and may designate counsel reasonably satisfactory to the
Indemnified Party in connection therewith, provided that the counsel so
designated would have no actual or potential conflict of interest in connection

5



--------------------------------------------------------------------------------



 



with such representation. Unless it shall assume the defense of any proceeding
the Indemnifying Party shall not be liable for any settlement of any proceeding,
effected without its written consent, but if settled with such consent or if
there be a final judgment for the plaintiff, the Indemnifying Party agrees to
indemnify the Indemnified Party from and against any loss or liability by reason
of such settlement or judgment. The Indemnifying Party shall be entitled to
participate in the defense of any such action or claim in reasonable cooperation
with, and with the reasonable cooperation of, each Indemnified Party.

          (d) The Indemnified Party will have the right to employ its own
counsel in any such action, but the fees and expenses of such counsel will be at
the expense of such Indemnified Party unless (i) the employment of counsel by
the Indemnified Party at the Indemnifying Party’s expense has been authorized in
writing by the Indemnifying Party, (ii) the Indemnifying Party has not in fact
employed counsel to assume the defense of such action within a reasonable time
after receiving notice of the commencement of the action or (iii) the named
parties to any such action include the Indemnifying Party on the one hand and,
on the other hand, the Indemnified Party, and representation of both parties by
the same counsel would be inappropriate due to actual or potential differing
interests between them (in which case if such Indemnified Party notifies the
Indemnifying Party in writing that it elects to employ separate counsel at the
expense of the Indemnifying Party, the Indemnifying Party shall not have the
right to assume the defense of such action or proceeding on such Indemnified
Party’s behalf), in each of which cases the reasonable fees and expenses of
counsel (including local counsel) will be at the expense of the Indemnifying
Party, and all such fees and expenses will be reimbursed promptly as they are
incurred. In the event that any expenses so paid by the Indemnifying Party are
subsequently determined not to be required to be borne by the Indemnifying Party
hereunder, the party which received such payment shall promptly refund to the
Indemnifying Party the amount so paid by such Indemnifying Party.
Notwithstanding the foregoing, in connection with any one action or separate but
substantially similar or related actions in the same jurisdiction arising out of
the same general allegations or circumstances, the Indemnifying Party shall not
be liable for the fees and expenses of more than one counsel for all AmeriCredit
Parties, more than one counsel for all Underwriter Parties and more than one
counsel for all Insurer Parties, as applicable.

          (e) The Indemnified Parties shall cooperate with the Indemnifying
Parties in resolving any event which would give rise to an indemnity obligation
pursuant to Section 5 hereof in the most efficient manner.

          (f) No settlement of any such claim or action shall be entered into
without the consent of each Indemnified Party who is subject to such claim or
action, on the one hand, and each Indemnifying Party who is subject to such
claim or action, on the other hand; provided, however, that the consent of such
Indemnified Party shall not be required

6



--------------------------------------------------------------------------------



 



if such settlement fully discharges, with prejudice against the plaintiff, the
claim or action against such Indemnified Party.

          (g) Any failure by an Indemnified Party to comply with the provisions
of this Section shall relieve the Indemnifying Party of liability only if such
failure is materially prejudicial to any legal pleadings, grounds, defenses or
remedies in respect thereof or the Indemnifying Party’s financial liability
hereunder, and then only to the extent of such prejudice.

7



--------------------------------------------------------------------------------



 



     Section 7. Contribution.

          (a) To provide for just and equitable contribution if the
indemnification provided by the Insurer is determined to be unavailable for an
Underwriter Party (other than pursuant to Section 5 or 6 of this Agreement), or
if the indemnification provided by any Underwriter is determined to be
unavailable for any Insurer Party (other than pursuant to Section 5 or 6 of this
Agreement), the Insurer and the Underwriters shall contribute to the aggregate
costs of liabilities arising from any breach of their respective representations
and warranties set forth in this Agreement on the basis of the relative fault of
all Insurer Parties and all Underwriter Parties.

          (b) To provide for just and equitable contribution if the
indemnification provided by the Insurer is determined to be unavailable for any
AmeriCredit Party (other than pursuant to Section 5 or 6 of this Agreement), or
if the indemnification provided by AmeriCredit is determined to be unavailable
for any Insurer Party (other than pursuant to Section 5 or 6 of this Agreement),
the Insurer and AmeriCredit shall contribute to the aggregate cost of
liabilities arising from any breach of their respective representations and
warranties set forth in this Agreement on the basis of the relative fault of all
Insurer Parties and all AmeriCredit Parties.

          (c) To provide for just and equitable contribution if the
indemnification provided by the Underwriter is determined to be unavailable for
any AmeriCredit Party (other than pursuant to Section 5 or 6 of this Agreement),
the Underwriter and AmeriCredit shall contribute to the aggregate costs of
liabilities arising from any breach of their respective representations and
warranties set forth in this Agreement on the basis of the relative fault of all
Underwriter Parties and all AmeriCredit Parties.

          (d) The relative fault of each Indemnifying Party, on the one hand,
and of each Indemnified Party, on the other hand, shall be determined by
reference to, among other things, whether the breach of, or alleged breach of,
any of its representations and warranties set forth in Section 2, 3 or 4 of this
Agreement relates to information supplied by, or action within the control of,
the Indemnifying Party or the Indemnified Party and the Parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such breach.

          (e) The parties agree that the Insurer shall be solely responsible for
the Insurer Information and for the Insurer Financial Statements, that the
Underwriters shall be solely responsible for the Underwriter Information
provided by the Underwriters in writing for use in the Prospectus Supplement and
that AmeriCredit shall be responsible for all other information in the
Registration Statement and in the Prospectus Supplement.

8



--------------------------------------------------------------------------------



 



          (f) No person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation.

          (g) The indemnity and contribution agreements contained in this
Agreement shall remain operative and in full force and effect, regardless of
(i) any investigation made by or on behalf of any Underwriter Party, any
AmeriCredit Party or any Insurer Party, (ii) the issuance of any Offered Notes
or the Policy or (iii) any termination of this Agreement.

          (h) Upon the incurrence of any Losses entitled to contribution
hereunder, the contributor shall reimburse the party entitled to contribution
promptly upon establishment by the party entitled to contribution to the
contributor of the Losses incurred.

     Section 8. Notices. All notices and other communications provided for under
this Agreement shall be addressed to the address set forth below as to each
party or at such other address as shall be designated by a party in a written
notice to the other party.

     
If to the Insurer:
  MBIA Insurance Corporation

  113 King Street

  Armonk, NY 10504

  Attention: Insured Portfolio Management—Structured

            Finance (IPM-SF)
 
   
If to AmeriCredit:
  AmeriCredit Financial Services, Inc.

  801 Cherry Street, Suite 3900

  Fort Worth, TX 76102

  Attention: Chief Financial Officer
 
   
If to the Representative:
  Barclays Capital Inc.

  200 Park Avenue, 5th Floor

  New York, NY 10166

     Section 9. Governing Law, Etc. This Agreement shall be deemed to be a
contract under the laws of the State of New York and shall be governed by and
construed in accordance with the laws of the State of New York without regard to
its conflicts of laws provisions. This Agreement may not be assigned by any
party without the express written consent of each other party. Amendments of
this Agreement shall be in writing signed by each party. This Agreement shall
not be effective until executed by each of the Insurer, AmeriCredit and the
Underwriters.

9



--------------------------------------------------------------------------------



 



     Section 10. Insurance Agreement; Underwriting Agreement; Sale and Servicing
Agreement. This Agreement in no way limits or otherwise affects the
indemnification obligations of AmeriCredit under (a) the Insurance Agreement,
(b) the Underwriting Agreement or (c) the Sale and Servicing Agreement. To the
extent that this Agreement conflicts with or does not address the relative
rights of the Underwriters and AmeriCredit as between themselves as set forth in
the Underwriting Agreement, the Underwriting Agreement shall govern.

     Section 11. Limitations. Nothing in this Agreement shall be construed as a
representation or undertaking by the Insurer concerning maintenance of the
rating currently assigned to its claims-paying ability by Moody’s Investors
Service, Inc. (“Moody’s”) and/or Standard & Poor’s Ratings Services, a division
of The McGraw-Hill Companies, Inc. (“S&P”) or any other rating agency
(collectively, the “Rating Agencies”).

     Section 12. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall together constitute but one and the same
instrument.

     Section 13. Nonpetition. So long as the Insurance Agreement is in effect,
and for one year following its termination, none of the parties hereto will file
any involuntary petition or otherwise institute any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceeding or other proceeding under any
federal or state bankruptcy or similar law against the Issuer.

[Remainder of this page intentionally left blank.]

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Indemnification
Agreement to be duly executed and delivered by their respective officers
thereunto duly authorized, all as of the date first above written.

              MBIA INSURANCE CORPORATION
 
       

  By   /s/ Stephanie Taylor Ciavarello


--------------------------------------------------------------------------------

           Assistant Secretary
 
            AMERICREDIT FINANCIAL SERVICES, INC.
 
       

  By   /s/ Susan B. Sheffield

--------------------------------------------------------------------------------

    Title Senior Vice President, Structured Finance
 
            BARCLAYS CAPITAL INC., for itself and as     representative of the
Underwriters
 
       

  By   /s/ Jay Kim


--------------------------------------------------------------------------------

    Title Director

11